Citation Nr: 0030469	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-47 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
October 1961.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an April 1996 rating decision, 
in which the RO denied the veteran's claim for service 
connection for a psychiatric disorder.  The veteran filed an 
NOD in August 1996, and the RO issued an SOC in September 
1996.  The veteran filed a substantive appeal that same 
month, September 1996.  In October 1996, the veteran 
testified before a Hearing Officer at the VARO in 
Philadelphia.  A Hearing Officer's Decision was issued in 
January 1997.  Supplemental Statements of the Case (SSOC) 
were issued in March and June 2000.  

REMAND

A review of the evidence reflects that the veteran was 
discharged from the U.S. Air Force in October 1961, under 
honorable conditions.  While in service, the veteran was 
reported as having passed bad checks, and was disciplined for 
a number of other infractions.  During his separation medical 
examination in August 1961, the veteran complained of 
problems with nervous trouble as well as depression and 
excessive worry.  He indicated that these symptoms had begun 
in the Spring of 1961, when he began to feel the effects of 
carrying a full duty job in addition to attending college.  
On clinical evaluation, the veteran was noted as not being 
psychotic and sufficiently free from mental illness, defect, 
or derangement to distinguish right from wrong.  

Thereafter, in August 1995, the veteran submitted to the RO a 
VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed a claim for service connection 
for bipolar disorder.  In addition to his application, the 
veteran submitted a supportive statement in which he 
contended that he had been suffering from manic depression 
since Air Force basic training.  This was, he reported, a 
result of malicious treatment from his drill instructor.  The 
veteran indicated that, ever since basic training, he had 
suffered from severe mood swings.  

Medical records associated with the claims file reflect that 
the veteran's first post-service medical treatment for 
psychiatric symptoms occurred in August 1981, when he was 
admitted to the Allentown State Hospital as a result of 
reported paranoid, and potentially dangerous, behavior.  The 
discharge diagnosis included Axis I: No diagnosis; Axis II: 
Passive-aggressive personality disorder with paranoid 
personality traits.  Additional medical records from VA and 
non-VA facilities reflect diagnoses of bipolar disorder, 
cyclothymic personality, and personality disorder.  The 
veteran was noted to be taking Depakote.  

In February 1997, the veteran reported in a VA release of 
information form (VA Form 21-4142), that he had been treated 
at the Carrier Clinic in 1962 or 1963, and that a doctor 
there had given him some kind of pills to take, which he did 
for a short time.  He reported never having returned for 
follow-up treatment.  In March 1997, the RO sent a letter to 
the Carrier Clinic, requesting any records of the veteran's 
reported treatment in October 1962 or 1963.  In July 1997, 
the Carrier Foundation (Clinic) notified the RO that a search 
of their files had revealed no record of the veteran having 
been treated.  The letter indicated that the facility would 
undertake another search if further information was provided.  
In October 1997, the RO notified the veteran, by letter, that 
the Carrier Foundation had been unable to locate any records 
associated with his treatment.  The RO requested that the 
veteran provide any additional information that would enable 
Carrier to conduct a further search.  That same month, 
October 1997, the veteran notified the RO that his visit to 
the Carrier Foundation may have taken place in 1964 or 1965.  
It does not appear, from the record, that this new 
information was submitted to the Carrier Foundation so that 
an additional search of their records could be undertaken.  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This 
legislation contains, in pertinent part, the following new 
sections, to be codified in title 38, United States Code, 
with respect to the duty to assist, and the development of 
claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.


(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1) n such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____(2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).  

As noted above, under section 5103(b), the Secretary shall 
make reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  In this instance, the RO 
notified the veteran that he should provide any additional 
information regarding his reported treatment at the Carrier 
Foundation.  The veteran provided new dates with respect to 
when he believed he had been treated at that facility.  The 
record does not reflect that the RO resubmitted this new 
information to the Carrier Foundation so an additional search 
of the facility's records could be undertaken.  

Therefore, the Board believes that, in this instance, a 
remand is in order so an additional attempt can be made to 
locate, if any exist, medical records associated with the 
veteran's reported treatment at the Carrier Foundation.  
Finally, we recognize that very recent changes in law may 
have an impact upon the RO's development efforts in this, and 
other pending cases.  In addition to the above noted law, the 
Veterans Benefits Administration has issued Fast Letter 00-87 
(Nov. 17, 2000), providing interim guidance for claims 
processing until such time as regulations implementing the 
new statute are in place.  The Board is confident that the RO 
will take those recent claims-adjudication enhancements into 
consideration in effectuating this Remand.  

Accordingly, further appellate consideration will be 
deferred, and the veteran's claim for service connection for 
a psychiatric disorder is REMANDED to the RO for the 
following action:

1. The veteran should be contacted and asked 
to identify or submit any additional 
evidence or argument, particularly medical 
evidence, that is relevant to his claim 
for a psychiatric disorder.  The veteran 
should be asked to identify any medical 
care providers, VA and non-VA, that have 
evaluated or treated him, since March 
2000, for his disability.  Any medical 
providers identified by the veteran should 
be asked, with appropriate authorization 
provided by the veteran, to provide 
complete copies of the pertinent medical 
records.  Any copies of medical records 
obtained by the RO should be associated 
with the veteran's claims folder.  

2. The RO should contact the Carrier 
Foundation and request that an additional 
search of its records be conducted for any 
treatment received by the veteran in the 
years 1964 or 1965.  A record should be 
made of the results of any such search.  
If no additional records are found, this 
should be documented for the record.  

3. If the Carrier Foundation does locate 
medical records which reflect the 
veteran's treatment for a psychiatric 
disorder or symptoms, the veteran should 
be scheduled for an additional VA mental 
disorders examination.  Before evaluating 
the veteran, the examiner should review 
the claims folder, including a copy of 
this Remand and any evidence added to the 
record.  A notation that such review has 
taken place should be noted in the 
examination report.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In addition, the examiner 
should comment on whether it is as least 
as likely as not that any current 
psychiatric disability, identified on 
examination, is related to the veteran's 
active service.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

4. Based upon any additional information 
obtained as a result of this Remand, the 
RO should review the evidence of record 
and enter its determination with respect 
to the veteran's claim.  If the decision 
remains adverse to the veteran, the RO 
should issue an SSOC, a copy of which 
should be provided to the veteran, and his 
representative.  Thereafter, the veteran 
and his representative should be given the 
opportunity to respond.  The case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


- 11 -


